Title: Certificate on Robert Lenox, [11 January 1796]
From: Hamilton, Alexander
To: 



[New York, January 11, 1796]

I certify, that I have an impression on my memory as strong as a circumstance so remote, and of such a nature admits, of my having towards the close of our late war with Great Britain, understood from some of the officers charged on the part of the United States, with the affair of prisoners and from officers of our army, who had been prisoners with the British, that Robert Lenox, now of this city, merchant, then having some connections with some of the British commissaries’ of prisoners, had repeatedly manifested a kind and accommodating disposition towards our prisoners; an impression, which upon our regaining possession of New York, and my becoming acquainted with Mr. Lenox, induced me to shew him marks of cordiality and esteem.

Alexander Hamilton.New York, Jan. 11, 1796.
